DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to applicant’s Amendments and Arguments filed on 26 April, 2022. In view of this communication, claims 1-12 are now pending in this application.
Response to Arguments and Amendments
Applicant’s arguments filed on 26 April, 2022 have been fully considered but they are not persuasive. The Applicant has made only minor amendment to Claim 8 to remove an extraneous comma. 
With respect to 35 U.S.C 103 rejections, the Applicant provides several arguments to which the Examiner will respond accordingly:
Applicant Argument 1: The Office Action asserts that these aspects of Claim 1 are taught by the combination of Goyosso et al. and Okubo et al. Applicant respectfully disagrees. 5 
Application No. 16/881,600 Goyosso et al. teaches the use of plastic brush guides (elements 142, 144, 146, 148). See, e.g., Goyosso et al. at FIGs. 3-5, paragraphs 27-28. Because plastic is a poor heat conductor, Goyosso et al. provides for air channels formed in the plastic brush guides to provide air circulation for cooling, i.e., for dissipating heat from the (metallic) brushes when in use. See, e.g., Goyosso et al. at FIGs. 5 and 6 and paragraph 36. This differs from the recited subject matter in multiple ways. First, the brush guides of Goyosso et al., which the Office Action equates to the recited carbon brush holder (Office Action at 3), are formed of plastic, not carbon, which serves to reduce the weight of the motor in which they reside, in comparison with metallic brush holders. Goyosso et al. at paragraph 4. 

Examiner Response 1: Examiner respectfully disagrees with the above argument. Claim 1, line 4, recites ‘a carbon brush holder’, and the applicant appears to be interpreting this part of recitation as -brush holder made out of carbon--, whereas the Examiner is interpreting ‘carbon brush holder’ as a holder which holds the carbon brush. The Examiner’s interpretation is consistent with the specification, as the specification in published application, paragraph [0005] states “It is known from the prior art to use costly carbon brush holders (emphasis added) made of brass which have metal cooling ribs and thus dissipate the heat”, thus the recitation ‘a carbon brush holder’ should be interpreted as a holder which holds a carbon brush.

Moreover, in paragraph 0024, of published application, the applicant has admitted that [0024] A conventional carbon brush unit is represented in FIG. 1 with a carbon brush 1 received in a carbon brush holder 2;  thus Figure 1, is a conventional or admitted prior art and the carbon brush holder [or brush holder made of carbon-if interpreted by the applicant, as argued] are well known in the art. The admitted prior art of figure 1, has not been used by the Examiner for rejection, but Examiner does reserve the right to use such admission by the applicant for future rejection. 
Applicant Argument 2: Second, the brush guides of Goyosso et al. are formed so as to allow for sufficient air circulation to provide cooling. Goyosso et al. at FIGs. 5 and 6 and paragraph 36. 
As the Office Action admits, "Goyosso [et al.] does not disclose the outer side of the carbon brush has a nanostructuring." Office Action at 3. The Office Action then asserts that Okubo et al. teaches the use of nanostructuring of an outer side of a carbon brush, citing paragraph 41 of Okubo et al. Id. Paragraph 41 of Okubo et al. recites the following: 
In the present embodiment, the carbon nano fibers or the carbon nano tubes are added to a material constituting of a conventional graphite brush or a conventional metal-graphite brush. The material is mixed with the carbon nano fibers or the carbon nano tubes. The mixture is molded with applying pressure. The carbon nano fibers or the carbon nano tubes are included in a sliding face of the molded body, which will slide on a commutator. 
Finally, the molded body is baked to complete the brush. 
Note that, steps of manufacturing the brush is not limited. 
Okubo et al. at paragraph 41. As the Office Action points out, this improves the sliding characteristics of the brush. Office Action at 4. However, this result is brought about because the carbon nanofibers or carbon nanotubes that are added fill in gaps in a normally crystalline structure. See, e.g., Okubo et al. at paragraphs 58 ff. Accordingly, the principle of Okubo et al. is to use carbon nanofibers or nanotubes to eliminate or reduce air gaps (i.e., by filling in structural gaps) in order to increase smoothness, and there is no "nanostructuring which forms [] defined 6 Application No. 16/881,600Attorney Docket No. 688826-151(190010US)contact regions and air channels" in Okubo et al. Hence, Okubo et al. fails to provide teachings to complement those of Goyosso et al. and thereby, in combination, teach a carbon brush that satisfies the recitations of Claim 1.

Examiner Response 2: Examiner respectfully disagrees with the above argument. Claim 1 uses the limitation “nanostructuring” which as per Merriam Webster dictionary is defined as ” an arrangement, structure, or part of something of molecular dimensions”. The dictionary further elaborates the usage of the word “nanostructuring” in the context of nanotubes made of carbon in order to provide better electrical conducting characteristics. One of the key teaching of Okubo throughout the reference is to use nanostructuring for better electrical conductivity [Okubo, Abstract, Para 0017, Para 0021, Para 0023]. Gayosso teaches the use of airgaps which is a combination of the geometries of the brush and the holder in order to manage the heat generated as a result of the friction between the brush and commutator segment. Therefore, the combination of the Gayosso with Okubo is sufficient to reject the recitation of Claim 1.
Applicant Argument 3: Additionally, it is further submitted that, arguendo, if one were to create a nanostructure in the surface of the material of Okubo et al., it would negate the entire purpose of using the material of Okubo et al. to fabricate a brush surface because it would decrease the smoothness of the brush surface and create more friction and greater wear.
Examiner Response 3: As stated above, the key teaching of Okubo throughout the reference is to use nanostructuring for better electrical conductivity [Okubo, Abstract, Para 0017, Para 0021, Para 0023].
Applicant Argument 4: Claim 2 depends from independent Claim 1, and therefore, the above discussion of Claim 1 further applies to Claim 2. Additionally, Applicant has reviewed Wang et al. and has found no teachings or suggestions that would augment those of the combination of Goyosso et al. and Okubo et al. to remedy the aforementioned deficiencies of that combination of references. 
Therefore, it is respectfully submitted that the combination of Goyosso et al., Okubo et al., and Wang et al. does not teach or suggest all of the subject matter of Claim 2. 
Additionally, it is further submitted that if one were to create a nanostructure in the surface of the material of Okubo et al., it would negate the entire purpose of using the material of Okubo et al. to fabricate a brush surface because it would decrease the smoothness of the brush surface and create more friction and greater wear, whereas the entire purpose of using the materials of Okubo et al. is to eliminate air gaps and increase smoothness, thereby decreasing wear on the brush surface. 
Examiner Response 4: Examiner respectfully disagrees with the above assertion. The crux of the above argument is the combination of the Gayosso with Okubo which is already addressed above in Examiner Response 2.
Applicant Argument 5: Claim 3 depends from independent Claim 1, and therefore, the above discussion of Claim 1 further applies to Claim 3. Additionally, Applicant has reviewed Buresch et al. and has found no teachings or suggestions that would augment those of the combination of Goyosso et al. and Okubo et al. to remedy the aforementioned deficiencies of that combination of references. Furthermore, Applicant has not even found the teachings in Buresch et al. that are asserted as being present therein (i.e., after having reviewed the entire document, both in its German original and its US English equivalent, Applicant has not found any mention of any type of structural periodicity having a range of mnm to 1000nm anywhere in Buresch et al.). Therefore, it is respectfully submitted that the combination of Goyosso et al., Okubo et al., and Buresch et al. does not teach or suggest all of the subject matter of Claim 3, thus failing to support a prima facie case that Claim 3 is unpatentable.
Examiner Response 5: Examiner has already addressed the argument relative to the combination of Gayosso with Okubo in Examiner Response 2. The translation of Buresch et al discloses microstructure (Buresch, Page 2, 32-39) specifically “From the post-published font WO 2004/032166 A1 An electrical contact of a connector is known, with a metallic substrate on which a contact layer is applied. The contact layer is formed with a microstructure that has an optimized tribological behavior with reduced coefficients of friction and increased wear resistance. The microstructure preferably lies in the range between 1nm and 1 μm, i.e. in the area of nanostructuring, in which the particles are distributed in the matrix of the contact layer in the form of a solid-state dispersion or nano dispersion. It is proposed to produce such nanodispersions by a galvanic process”.

Applicant Argument 6: has reviewed Baumann et al. and has found no teachings or suggestions that would augment those of the combination of Goyosso et al. and Okubo et al. to remedy the aforementioned deficiencies of that combination of references. Therefore, it is respectfully submitted that the combination of Goyosso et al., Okubo et al., and Wang et al. does not teach or suggest all of the subject matter of Claim 4. 
Additionally, it is further submitted that if one were to create a nanostructure, such as pyramidic protrusions, in the surface of the material of Okubo et al., it would negate the entire purpose of using the material of Okubo et al. to fabricate a brush surface because it would decrease the smoothness of the brush surface and create more friction and greater wear, whereas the entire purpose of using the materials of Okubo et al. is to eliminate air gaps and increase smoothness, thereby decreasing wear on the brush surface. 
Examiner Response 6: Examiner has already addressed the argument relative to the combination of Gayosso with Okubo in Examiner Response 2. 

Applicant Argument 7: Claims 5 and 6 depend from independent Claim 1, and therefore, the above discussion of Claim 1 further applies to Claims 5 and 6. Additionally, Applicant has reviewed Kanagasabapathy et al. and has found no teachings or suggestions that would augment those of the combination of Goyosso et al. and Okubo et al. to remedy the aforementioned deficiencies of that combination of references. Therefore, it is respectfully submitted that the combination of Goyosso et al., Okubo et al., and Kanagasabapathy et al. does not teach or suggest all of the subject matter of Claim 2. 
Additionally, it is further submitted that if one were to create a nanostructure, such as in the form of shark skin, and whether by use of a surface coating or forming into the surface of the brush, in the surface of the material of Okubo et al., it would negate the entire purpose of using the material of Okubo et al. to fabricate a brush surface because it would decrease the smoothness of the brush surface and create more friction and greater wear, whereas the entire purpose of using the materials of Okubo et al. is to eliminate air gaps and increase smoothness, thereby decreasing wear on the brush surface.
Examiner Response 7: Examiner has already addressed the argument relative to the combination of Gayosso with Okubo in Examiner Response 2. Nanostructuring in the form of sharkskin is already disclosed by Kanagasabapathy et al.
Applicant Argument 8: Claim 7 depends from Claim 6, which depends from independent Claim 1, and therefore, the above discussion of Claim 1 further applies to Claim 7. Additionally, Applicant has reviewed Rangus et al. and has found no teachings or suggestions that would augment those of the combination of Goyosso et al., Okubo et al., and Kanagasabapathy et al. to remedy the aforementioned deficiencies of that combination of references. Therefore, it is respectfully submitted that the combination of Goyosso et al., Okubo et al., and Wang et al. does not teach or suggest all of the subject matter of Claim 7. It is thus respectfully submitted that the combination of Goyosso et al., Okubo et al., Kanagasabapathy et al., and Rangus et al. fails to support a prima facie case that Claim 7 is unpatentable. Accordingly, it is respectfully requested that this rejection of Claim 7 be withdrawn.
Examiner Response 8: Examiner has already addressed the argument relative to the combination of Gayosso with Okubo in Examiner Response 2.
Applicant Argument 9: The Office Action asserts that all elements of Claim 8 are disclosed in Goyosso et al., except that "Goyosso et al. does not explicitly disclose a highly heat-conductive material is applied in the region of the contact regions." Office Action at 9. However, the Office Action asserts that "Dai [et al.] discloses a highly heat-conductive material (Para 0010) is applied in the region of the contact regions." Id. While Applicant agrees that Goyosso et al. fails to disclose that "a highly heat-conductive material is applied in the region of the contact regions on the outer side of the carbon brush," Applicant respectfully disagrees that Dai et al. cures this deficiency of Goyosso et al. 
As an initial matter, Applicant notes that the Office Action, when quoting the claim language, omits the final phrase, "on the outer side of the carbon brush." Id. While Dai et al. teaches the use of (heat-conductive) aluminum, it is not "applied in the region of the contact regions on the outer side of the carbon brush," as recited in Claim 8. Rather, in Dai et al., an aluminum base plate is provided, which is not "applied... on the outer side of the carbon brush," as recited in Claim 8. See, e.g., Dai et al. at paragraph 10, FIG. 1 (element 1). In fact, Dai et al. lacks any mention or hint of any application of a highly heat-conductive material on any portion of carbon brush 4. Dai et al., entire document. 
One might have noticed that Dai et al. mentions the word "coating." However, this is used to describe the application of a circuit board 2 to the aluminum base plate 1 (Applicant suggests that the various forms of the word "coat" may reflect an inaccuracy in the translation of 11 
Application No. 16/881,600Attorney Docket No. 688826-151(190010US)the original Chinese document; however, Applicant does not comprehend Chinese, so this is not a certainty). It is not used to refer to anything applied to a carbon brush. 
And even in the combination of Dai et al. with Goyosso et al., Applicant finds no teaching or suggestion of "a highly heat-conductive material [] applied in the region of the contact regions on the outer side of the carbon brush." Therefore, it is respectfully submitted that this combination of references fails to teach or suggest every element of Claim 8, and hence Claims 9, 10, and 12, which depend from Claim 8. Accordingly, Applicant respectfully submits that the combination of Goyosso et al. and Dai et al. does not support a prima facie case that Claims 8-10 and 12 are unpatentable, and it is respectfully requested that this rejection of Claims 8-10 and 12 be withdrawn.
Examiner Response 9: The Examiner respectfully disagrees with the above argument. The teaching of Dai is a highly heat-conductive material (Dai , Para 0010) is applied in the region of the contact regions, specifically “In the fan motor carbon brush assembly of the above technical solution, the bottom plate of the carbon brush adopts an aluminum substrate, and the surface of the aluminum substrate is coated with a circuit board. The aluminum substrate has the characteristics of good thermal conductivity and fast heat dissipation”. Furthermore, it is well known in the art to use aluminum as heat sinks or to conduct heat quickly away and therefore it would have been obvious to use a highly heat conductive material in the contact regions which includes the outer side of the carbon brush to conduct the heat away and minimize the thermal degradation of the brush.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gayosso et al. (US20140021824A1), hereinafter referred to as Gayosso,  in view of Okubo et al.(US20040000836A1) hereinafter referred to as Okubo.
Regarding Claim 1, Gayosso discloses a carbon brush unit (Fig 5 below, 142,C1) for a brushed motor [0001], the carbon brush unit (142,C1) including: 
a carbon brush (C1) ;and 
a carbon brush holder (142) which is formed to receive the carbon brush (C1),
 wherein an outer side (C1a, C1b, C1c, C1d) of the carbon brush (C1) and/or an inner side (142a, 142b, 142c, 142d) of the carbon brush holder (142) are formed such that, in an assembled state of the carbon brush unit, defined contact regions (174, 176) and air channels (A1, A2, A3, A4) located there between result between the outer side of the carbon brush (C1a, C1b, C1c, C1d) and the inner side (142a, 142b, 142c, 142d) of the carbon brush holder (142) in order to dissipate heat, 
wherein the contact regions (174, 176) are less than 60% (MPEP 2125] of the overall surface of the inner side (142a, 142b, 142c, 142d)of the carbon brush holder (142) and
the outer side of the carbon brush (C1a, C1b, C1c, C1d) forms the defined contact regions (174, 176) and air channels (A1, A2, A3, A4). (Gayosso does not explicitly disclose a “direct current-excited” brushed motor, however it is well known in the art that the disclosure of Gayosso can be used in a direct current-excited brushed motor).
Gayosso does not disclose the outer side of the carbon brush has a nanostructuring.
Okubo discloses [Para 0041] the outer side of the carbon brush has a nanostructuring.
Regarding Claim 11, Gayosso in view of Okubo discloses the carbon brush unit according to claim 1. Gayosso further discloses (Fig 3 below) a brushed motor [Gayosso, Para 0001] including a plurality of the carbon brush units (Gayosso, 142, 144, 146, 148). 
For Claims 1 and 11, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso with the nanostructuring of the outer side as taught by Okubo in order to improve electrical efficiency and sliding characteristics [Okubo, Para 0012] and also to use the carbon brush units of Gayosso in a direct current brushed motor as is well known in the art for electrical commutation purposes.

    PNG
    media_image1.png
    600
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    742
    678
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gayosso  in view of Okubo and Wang et al. (CN101844272A)  hereinafter referred to as Wang.
Regarding Claim 2, Gayosso in view of Okubo discloses the carbon brush unit according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring is formed by means of laser interference.
Wang discloses [Para 0015] the nanostructuring is formed by means of laser interference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso and Okubo with nanostructuring formed by means of laser interference as taught by Wang in order to form a self-cleaning structure and reduce stiction [Wang, Para 0015].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gayosso and Okubo in view of Buresch et al.(EP1433867B1) hereinafter referred to as Buresch.
Regarding claim 3, Gayosso in view of Okubo discloses a carbon brush unit according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring has structure periods in a range of between 500 nm and 2000 nm.
Buresch discloses the nanostructuring has structure periods in a range between 500 nm and 2000 nm [Buresch, Page 2, 32-39]. (Buresch mentions structure period between 1nm and 1000nm (1um) which overlaps with range in claim 3 limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso and Okubo with the nanostructuring having structure periods between 500 nm and 2000 nm in order to provide reduced coefficient of friction and increased wear resistance [Buresch, Page, 32-39]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gayosso and Okubo in view of Baumann et al.(US20020142150) hereinafter referred to as Baumann.
Regarding Claim 4, Gayosso in view of Okubo discloses a carbon brush unit (Gayosso, Fig 5 above) according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring has spherical, pyramid-shaped and/or roof-shaped protrusions.
Baumann discloses the nanostructuring [Para 0040] has pyramid-shaped [Para 0002] protrusions.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso in view of Okubo with the nanostructuring having pyramid-shaped protrusions as taught by Baumann in order to reduce contact area and adhesion [Baumann, Para 0002]. 
Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gayosso and Okubo in view of Kanagasabapathy et al.(US20120142814A1) hereinafter referred to as Kanagasabapathy.
Regarding Claim 5, Gayosso in view of Okubo discloses a carbon brush unit (Gayosso, Fig 5 above) according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring is formed in the manner of shark skin.
Kanagasabapathy discloses [Para 0006] the nanostructuring is formed in the manner of shark skin.
Regarding Claim 6, Gayosso in view of Okubo discloses a carbon brush unit (Gayosso, Fig 5 above) according to claim 1. Gayosso in view of Okubo does not disclose the nanostructuring is formed by a surface coating.
Kanagasabapathy discloses [Para 0006] the nanostructuring is formed by a surface coating [Para 0006].
For Claims 5 and 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso in view of Okubo with the nanostructuring being formed in the manner of shark skin and using a coating as taught by Kanagasabapathy in order to reduce noise and drag [Kanagasabapathy, Para 0006].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gayosso , Okubo and Kanagasabapathy in view of Rangus et al.(WO9317815A1) hereinafter referred to as Rangus.
Regarding Claim 7, Gayosso in view of Okubo and Kanagasabapathy discloses the carbon brush unit according to claim 6. Gayosso in view of Okubo and Kanagasabapathy does not disclose the surface coating has a trioctaedric octahedron layer.
Rangus discloses the surface coating has a trioctaedric octahedron layer (Rangus, Page 3, 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso in view of Okubo and Kanagasabapathy with the trioctaedric octahedron layer as taught by Rangus  in order to reduce stiction due to heat [Rangus, Page 1, 20-21]. 
Claim 8-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gayosso in view of Dai et al.(CN208299178U) hereinafter referred to as Dai. 
Regarding Claim 8, Gayosso discloses a carbon brush unit (Fig 5 above, 142, C1)  for a direct current-excited brushed motor [Para 0001], the carbon brush unit (142, C1) including:
 a carbon brush (C1) ;and
 a carbon brush holder (142) which is formed to receive the carbon brush (C1), 
wherein an outer side (C1a, C1b, C1c, C1d) of the carbon brush (142) and/or an inner side (142a, 142b, 142c, 142d)of the carbon brush holder (142) are formed such that, in an assembled state of the carbon brush unit (142, C1), defined contact regions (174, 176) and air channels (A1, A2, A3, A4) located therebetween result between the outer side (C1a, C1b, C1c, C1d) of the carbon brush (C1) and the inner side (142a, 142b, 142c, 142d) of the carbon brush holder (142) in order to dissipate heat, and
 wherein the contact regions (174, 176) are less than 60% (MPEP 2125] of the overall surface of the inner side (142a, 142b, 142c, 142d)of the carbon brush holder(142) and the carbon brush (C1) on the outer side (C1a, C1b, C1c, C1d) and/or the carbon brush holder (142) on the inner side (142a, 142b, 142c, 142d) has a geometry deviating from a geometry that is rectangular in a longitudinal direction, along a rotational axis of a rotor (Fig 3 above, AA), which in the assembled state forms the contact regions (174, 176) and defined air channels(A1, A2, A3, A4).
Gayosso does not explicitly disclose a highly heat-conductive material is applied in the region of the contact regions.
Dai discloses a highly heat-conductive material (Para 0010) is applied in the region of the contact regions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the carbon brush unit of Gayosso  with the highly heat-conductive material applied in the region of the contact regions as taught by Dai in order to quickly conduct the heat away from the carbon brush thus extending brush life and facilitating suitability for high power applications [Dai, Para 0010].
Regarding Claim 9, Gayosso in view of Dai discloses the carbon brush unit of claim 8. Gayosso further discloses (Gayosso, Fig 5 above) the carbon brush (C1) on the outer side (C1a, C1b, C1c, C1d) and the carbon brush holder (142) on the inner side (142a, 142b, 142c, 142d) have at least partially a corresponding geometry which is designed such that the two components (142, C1) are engaged with one another (174, 176), wherein the engagement (174, 176) provides a defined position of the carbon brush (C1) in the carbon brush holder (142).
Regarding Claim 10, Gayosso in view of Dai discloses the carbon brush unit of claim 9. Gayosso further discloses (Gayosso, Fig 5 above) the contact regions (174, 176) are limited to the region of the engagement (174, 176).
Regarding Claim 12, Gayosso in view of Dai discloses the carbon brush of claim 8. Gayosso further discloses (Gayosso, Fig 3 above) the direct current-excited brushed motor [Para 0001] including a plurality of the carbon brush units (142, 144, 146, 148). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/               Examiner, Art Unit 2832 


/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832